DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karimli et al. (US2017/0070935, Karimli hereinafter).


As to claim 1: Karimli discloses a system comprising: one or more processors (see at least paragraph [0011], processor); a non-transitory computer-readable medium (see at least paragraph [0011], computer readable medium); and one or more components stored in the non-transitory computer-readable medium (see at least Fig. 2) and executable by the one or more processors to perform operations comprising: 
determining a quality metric of a shared wireless resource (see at least paragraphs [0026] and [0030], The cell may scan channels in unlicensed spectrum, in licensed spectrum, or in both. During the scan, the cell may determine one or more characteristics (e.g., channel width, signal to noise ratio, an amount of interference, or the like) of each channel.); 
in response to receiving a request from a user device, determining whether the request is for Quality of Service (QoS)-sensitive services (see at least paragraph [0020], the cell 114 may select an operating channel 204 in the spectrum 202 for each device (e.g., the computing device 102) that requests to communicate via the network 112. The operating channel 204 may carry the voice traffic 104 (e.g., voice over internet protocol (VoIP) traffic), the data traffic 106, or both.); 
selecting one or more channels among at least one of the shared wireless resource or a licensed wireless resource based at least in part on the quality metric and whether the request is for QoS-sensitive services (see at least paragraph [0030]-[0031], If a determination is made, at 304, that (“yes”) the bandwidth of the backhaul is greater than a highest supported speed of the unlicensed spectrum, then the licensed spectrum (e.g., cellular spectrum) and the unlicensed spectrum may be scanned and a clearest band selected based on the scanned spectrum, at 308. At 312, the selected band may be scanned to determine a channel width of channels included in the selected band. At 314, a channel that has a channel width that supports the bandwidth of the backhaul may be selected. For example, in FIG. 1, the cell 114 may scan channels in the licensed spectrum 108 or in the unlicensed spectrum 110 and select a channel that has a channel width capable of supporting the bandwidth 124 of the backhaul 120.); and 
providing the services to the user device via the one or more channels (see at least paragraph [0020], certain types of traffic, such as the voice traffic 104, that specify a particular level of service (e.g., low latency), may be carried primarily over the licensed spectrum 108, while other types of traffic (e.g., the data traffic 110) that do not specify a particular level of service (or the level of service that is specified is satisfied by the unlicensed spectrum), may be carried primarily over the unlicensed spectrum 108.).
As to claim 10: Karimli discloses a method comprising: 
receiving a request from a user device, determining that the request is for Quality of Service (QoS)-sensitive services (see at least paragraph [0030]-[0031], If a determination is made, at 304, that (“yes”) the bandwidth of the backhaul is greater than a highest supported speed of the unlicensed spectrum, then the licensed spectrum (e.g., cellular spectrum) and the unlicensed spectrum may be scanned and a clearest band selected based on the scanned spectrum, at 308. At 312, the selected band may be scanned to determine a channel width of channels included in the selected band. At 314, a channel that has a channel width that supports the bandwidth of the backhaul may be selected. For example, in FIG. 1, the cell 114 may scan channels in the licensed spectrum 108 or in the unlicensed spectrum 110 and select a channel that has a channel width capable of supporting the bandwidth 124 of the backhaul 120.); 
determining whether a quality metric of a shared wireless resource exceeds a threshold (see at least paragraphs [0026] and [0030], The cell may scan channels in unlicensed spectrum, in licensed spectrum, or in both. During the scan, the cell may determine one or more characteristics (e.g., channel width, signal to noise ratio, an amount of interference, or the like) of each channel.); 
in response to the quality metric of the shared wireless resource exceeds the threshold, providing the QoS-sensitive services to the user device via a licensed wireless resource (see at least paragraph [0020], certain types of traffic, such as the voice traffic 104, that specify a particular level of service (e.g., low latency), may be carried primarily over the licensed spectrum 108.); and 
in response to the quality metric of the shared wireless resource does not exceed the threshold, providing the QoS-sensitive services to the user device via the shared wireless resource (see at least paragraph [0020], other types of traffic (e.g., the data traffic 110) that do not specify a particular level of service (or the level of service that is specified is satisfied by the unlicensed spectrum), may be carried primarily over the unlicensed spectrum 108.).
As to claim 16: Karimli discloses a non-transitory computer-readable medium storing one or more components executable by one or more processors (see at least Fig. 2) to perform operations comprising: 
determining a quality metric of a shared wireless resource (see at least paragraphs [0026] and [0030], The cell may scan channels in unlicensed spectrum, in licensed spectrum, or in both. During the scan, the cell may determine one or more characteristics (e.g., channel width, signal to noise ratio, an amount of interference, or the like) of each channel.); 
in response to receiving a request from a user device, determining whether the request is for Quality of Service (QoS)-sensitive services (see at least paragraph [0020], the cell 114 may select an operating channel 204 in the spectrum 202 for each device (e.g., the computing device 102) that requests to communicate via the network 112. The operating channel 204 may carry the voice traffic 104 (e.g., voice over internet protocol (VoIP) traffic), the data traffic 106, or both.); 
selecting one or more channels among at least one of the shared wireless resource or a licensed wireless resource based at least in part on the quality metric and whether the request is for QoS-sensitive services (see at least paragraph [0030]-[0031], If a determination is made, at 304, that (“yes”) the bandwidth of the backhaul is greater than a highest supported speed of the unlicensed spectrum, then the licensed spectrum (e.g., cellular spectrum) and the unlicensed spectrum may be scanned and a clearest band selected based on the scanned spectrum, at 308. At 312, the selected band may be scanned to determine a channel width of channels included in the selected band. At 314, a channel that has a channel width that supports the bandwidth of the backhaul may be selected. For example, in FIG. 1, the cell 114 may scan channels in the licensed spectrum 108 or in the unlicensed spectrum 110 and select a channel that has a channel width capable of supporting the bandwidth 124 of the backhaul 120.); and 
providing the services to the user device via the one or more channels (see at least paragraph [0020], certain types of traffic, such as the voice traffic 104, that specify a particular level of service (e.g., low latency), may be carried primarily over the licensed spectrum 108, while other types of traffic (e.g., the data traffic 110) that do not specify a particular level of service (or the level of service that is specified is satisfied by the unlicensed spectrum), may be carried primarily over the unlicensed spectrum 108.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7, 9, 11-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Karimli et al. (US2017/0070935, Karimli hereinafter) in view of Kakinada et al (US2019/0115950, Kakinada hereinafter).

As to claim 2: Karimli discloses the system of claim 1. Karimli does not explicitly disclose wherein the shared wireless resource is a Citizens Broadband Radio Service (CBRS) band.
However Kakinada discloses wherein the shared wireless resource is a Citizens Broadband Radio Service (CBRS) band (see at least paragraph [0010], CBRS spectrum.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement CBRS spectrum as taught by Kakinada, into the invention of Karimli in order to help optimize performance.  (see Kakinada, paragraphs [0020]).
As to claim 3: Karimli discloses the system of claim 2. Karimli further discloses wherein the quality metric of the … band does not exceed a threshold, the request is for non-QoS-sensitive services, or both, and wherein selecting the one or more channels among at least one of the shared wireless resource or the licensed wireless resource includes selecting the one or more channels in the … band (see at least paragraph [0030]-[0031], If a determination is made, at 304, that (“yes”) the bandwidth of the backhaul is greater than a highest supported speed of the unlicensed spectrum, then the licensed spectrum (e.g., cellular spectrum) and the unlicensed spectrum may be scanned and a clearest band selected based on the scanned spectrum, at 308. At 312, the selected band may be scanned to determine a channel width of channels included in the selected band. At 314, a channel that has a channel width that supports the bandwidth of the backhaul may be selected. For example, in FIG. 1, the cell 114 may scan channels in the licensed spectrum 108 or in the unlicensed spectrum 110 and select a channel that has a channel width capable of supporting the bandwidth 124 of the backhaul 120.).
Karimli does not explicitly disclose CBRS.
However Kakinada discloses CBRS (see at least paragraph [0010], CBRS spectrum.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement CBRS spectrum as taught by Kakinada, into the invention of Karimli in order to help optimize performance.  (see Kakinada, paragraphs [0020]).
As to claim 4: Karimli discloses the system of claim 2. Karimli further discloses wherein the quality metric of the … band exceeds a threshold and the request is for QoS-sensitive services, and wherein selecting the one or more channels among at least one of the shared wireless resource or the licensed wireless resource includes selecting at least one channel in the licensed wireless resource (see at least paragraph [0030]-[0031], If a determination is made, at 304, that (“yes”) the bandwidth of the backhaul is greater than a highest supported speed of the unlicensed spectrum, then the licensed spectrum (e.g., cellular spectrum) and the unlicensed spectrum may be scanned and a clearest band selected based on the scanned spectrum, at 308. At 312, the selected band may be scanned to determine a channel width of channels included in the selected band. At 314, a channel that has a channel width that supports the bandwidth of the backhaul may be selected. For example, in FIG. 1, the cell 114 may scan channels in the licensed spectrum 108 or in the unlicensed spectrum 110 and select a channel that has a channel width capable of supporting the bandwidth 124 of the backhaul 120.).
Karimli does not explicitly disclose CBRS.
However Kakinada discloses CBRS (see at least paragraph [0010], CBRS spectrum.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement CBRS spectrum as taught by Kakinada, into the invention of Karimli in order to help optimize performance.  (see Kakinada, paragraphs [0020]).
As to claim 5: Karimli discloses the system of claim 1. Karimli does not explicitly disclose wherein the quality metric of the shared wireless resource includes a bit error rate (BER) of at least one channel of the shared wireless resource, and the operations further include: periodically calculating the BER of the shared wireless resource; and determining that the BER of the shared wireless resource exceeds a threshold.
However Kakinada discloses wherein the quality metric of the shared wireless resource includes a bit error rate (BER) of at least one channel of the shared wireless resource, and the operations further include: periodically calculating the BER of the shared wireless resource; and determining that the BER of the shared wireless resource exceeds a threshold (see at least paragraph [0168], a quality of service (QoS) related parameter such as BER.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement BER as taught by Kakinada, into the invention of Karimli in order to help optimize performance.  (see Kakinada, paragraphs [0020]).
As to claim 6: Karimli discloses the system of claim 1. Karimli does not explicitly disclose wherein determining whether the request is for Quality of Service (QoS)-sensitive services includes: determining whether the request is for guaranteed bit rate (GBR) services; in response to the request is for the GBR services, determining that the request is for QoS-sensitive services; and in response to the request is for non-GBR services, determining that the request is for non-QoS-sensitive services.
However Kakinada discloses wherein determining whether the request is for Quality of Service (QoS)-sensitive services includes: determining whether the request is for guaranteed bit rate (GBR) services; in response to the request is for the GBR services, determining that the request is for QoS-sensitive services; and in response to the request is for non-GBR services, determining that the request is for non-QoS-sensitive services (see at least Table 4, QoS includes GBR and Non-GBR).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement GBR and non-GBR as taught by Kakinada, into the invention of Karimli in order to help optimize performance.  (see Kakinada, paragraphs [0020]).
As to claim 7: Karimli discloses the system of claim 6. Karimli further discloses determining whether the request is for GBR services includes: determining whether the request is for at least one of conversational voice services, conversational video services, real-time gaming services, non-conversational video services, Push To Talk (PTT) voice services, or Vehicle-to-X (V2X) services (see at least paragraphs [0012] and [0015], voice traffic).
As to claim 9: Karimli discloses the system of claim 7. Karimli further discloses wherein the at least one channel in the licensed wireless resource is set as a primary component carrier and the at least one channel in the shared wireless resource is set as a non-primary component carrier (see at least paragraph [0020], certain types of traffic, such as the voice traffic 104, that specify a particular level of service (e.g., low latency), may be carried primarily over the licensed spectrum 108, while other types of traffic (e.g., the data traffic 110) that do not specify a particular level of service (or the level of service that is specified is satisfied by the unlicensed spectrum), may be carried primarily over the unlicensed spectrum 108.).
As to claim 11: Karimli discloses the method of claim 10. Karimli does not explicitly disclose wherein the shared wireless resource is a Citizens Broadband Radio Service (CBRS) band.
However Kakinada discloses wherein the shared wireless resource is a Citizens Broadband Radio Service (CBRS) band (see at least paragraph [0010], CBRS spectrum.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement CBRS spectrum as taught by Kakinada, into the invention of Karimli in order to help optimize performance.  (see Kakinada, paragraphs [0020]).
As to claim 12: Karimli discloses the method of claim 10. Karimli does not explicitly disclose wherein the quality metric of the shared wireless resource includes a bit error rate (BER) of at least one channel of the shared wireless resource, and the operations further include: periodically calculating the BER of the shared wireless resource; and determining that the BER of the shared wireless resource exceeds a predetermined threshold.
However Kakinada discloses wherein the quality metric of the shared wireless resource includes a bit error rate (BER) of at least one channel of the shared wireless resource, and the operations further include: periodically calculating the BER of the shared wireless resource; and determining that the BER of the shared wireless resource exceeds a predetermined threshold (see at least paragraph [0168], a quality of service (QoS) related parameter such as BER.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement BER as taught by Kakinada, into the invention of Karimli in order to help optimize performance.  (see Kakinada, paragraphs [0020]).
As to claim 13: Karimli discloses the method of claim 10. Karimli does not explicitly disclose wherein determining that the request is for Quality of Service (QoS)-sensitive services includes: in response to the request is for guaranteed bit rate (GBR) services, determining that the request is for Quality of Service (QoS)-sensitive services.
However Kakinada discloses wherein determining that the request is for Quality of Service (QoS)-sensitive services includes: in response to the request is for guaranteed bit rate (GBR) services, determining that the request is for Quality of Service (QoS)-sensitive services (see at least Table 4, QoS includes GBR and Non-GBR).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement GBR and non-GBR as taught by Kakinada, into the invention of Karimli in order to help optimize performance.  (see Kakinada, paragraphs [0020]).
As to claim 14: Karimli discloses the method of claim 13. Karimli further discloses wherein determining whether the request is for GBR services includes: determining whether the request is for at least one of conversational voice services, conversational video services, real-time gaming services, non-conversational video services, Push To Talk (PTT) voice services, or Vehicle-to-X (V2X) services (see at least paragraphs [0012] and [0015], voice traffic).
As to claim 17: Karimli discloses the non-transitory computer-readable medium of claim 16. Karimli does not explicitly disclose wherein the shared wireless resource is a Citizens Broadband Radio Service (CBRS) band.
However Kakinada discloses wherein the shared wireless resource is a Citizens Broadband Radio Service (CBRS) band (see at least paragraph [0010], CBRS spectrum.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement CBRS spectrum as taught by Kakinada, into the invention of Karimli in order to help optimize performance.  (see Kakinada, paragraphs [0020]).
As to claim 18: Karimli discloses the non-transitory computer-readable medium of claim 17. Karimli further discloses wherein the quality metric of the … band does not exceed a threshold, the request is for non-QoS-sensitive services, or both, and wherein selecting the one or more channels among at least one of the shared wireless resource or the licensed wireless resource includes selecting the one or more channels in the … band (see at least paragraph [0030]-[0031], If a determination is made, at 304, that (“yes”) the bandwidth of the backhaul is greater than a highest supported speed of the unlicensed spectrum, then the licensed spectrum (e.g., cellular spectrum) and the unlicensed spectrum may be scanned and a clearest band selected based on the scanned spectrum, at 308. At 312, the selected band may be scanned to determine a channel width of channels included in the selected band. At 314, a channel that has a channel width that supports the bandwidth of the backhaul may be selected. For example, in FIG. 1, the cell 114 may scan channels in the licensed spectrum 108 or in the unlicensed spectrum 110 and select a channel that has a channel width capable of supporting the bandwidth 124 of the backhaul 120.).
Karimli does not explicitly disclose CBRS.
However Kakinada discloses CBRS (see at least paragraph [0010], CBRS spectrum.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement CBRS spectrum as taught by Kakinada, into the invention of Karimli in order to help optimize performance.  (see Kakinada, paragraphs [0020]).
As to claim 19: Karimli discloses the non-transitory computer-readable medium of claim 17. Karimli further discloses wherein the quality metric of the … band exceeds a threshold and the request is for QoS-sensitive services, and wherein selecting the one or more channels among at least one of the shared wireless resource or the licensed wireless resource includes selecting at least one channel in the licensed wireless resource see at least paragraph [0030]-[0031], If a determination is made, at 304, that (“yes”) the bandwidth of the backhaul is greater than a highest supported speed of the unlicensed spectrum, then the licensed spectrum (e.g., cellular spectrum) and the unlicensed spectrum may be scanned and a clearest band selected based on the scanned spectrum, at 308. At 312, the selected band may be scanned to determine a channel width of channels included in the selected band. At 314, a channel that has a channel width that supports the bandwidth of the backhaul may be selected. For example, in FIG. 1, the cell 114 may scan channels in the licensed spectrum 108 or in the unlicensed spectrum 110 and select a channel that has a channel width capable of supporting the bandwidth 124 of the backhaul 120.).
Karimli does not explicitly disclose CBRS.
However Kakinada discloses CBRS (see at least paragraph [0010], CBRS spectrum.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement CBRS spectrum as taught by Kakinada, into the invention of Karimli in order to help optimize performance.  (see Kakinada, paragraphs [0020]).

Allowable Subject Matter
Claims 8, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CIMPU et al. (US 20190373615) discloses A Method And A Controlling Node For Controlling Resources In A Shared Channel.
JANG et al. (US 20160269945) discloses Apparatus And Method For Data Scheduling Of Base Station Using Licensed Assisted Access In Wireless Communication System.
Powell et al. (US 20110286343) discloses System And Method For Dual Mode Communication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464